[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________            FILED
                                                  U.S. COURT OF APPEALS
                               No. 11-13024         ELEVENTH CIRCUIT
                           Non-Argument Calendar       MARCH 15, 2012
                         ________________________        JOHN LEY
                                                          CLERK
                 D.C. Docket No. 8:10-cr-00254-EAK-EAJ-1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

ROBERT STEVEN HARRELSON,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (March 15, 2012)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

     On the night of March 26, 2010, officers of the Hardee County (Florida)
Sheriff’s drug task force team, acting on information provided by the DeSoto

County (Florida) Sheriff’s office to the effect that Robert Harrelson was headed

for Hardee County in his truck to deliver methamphetamine to a suspected drug

trafficker, stopped Harrelson’s vehicle, searched it, found a large role of currency

(on Harrelson’s person) and, in a zippered bag, 6.8 grams of methamphetamine

and drug paraphernalia. The officers arrested Harrelson, and a Middle District of

Florida grand jury indicted him for possession with the intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1).

      Harrelson moved the district court to suppress the evidence seized from his

person and his vehicle, and the district court, adopting the recommendation of the

magistrate judge made after conducting an evidentiary hearing on the motion,

denied the motion. Harrelson thereafter consented to a bench trial before the

district court. The court found him guilty as charged and sentenced him to prison

for 24 months. Harrelson now appeals his conviction, contending that the district

court erred in denying his motion to suppress.

      The district court denied Harrelson’s motion to suppress on two alternative

grounds: (1) the officers had reasonable suspicion to stop Harrelson for

methamphetamine trafficking; and (2), the officers had probable cause to stop his

vehicle for having unlawfully tinted windows and/or a modified muffler.

                                          2
Harrelson argues that the evidence adduced at the evidentiary hearing supported

neither ground. He says the first ground lacks support because the officers were

acting merely on an “impermissible hunch.” The second ground fails because the

officers lacked probable cause to stop his vehicle for traffic law violations. We

consider these arguments in turn.1

                                                  I.

       The Fourth Amendment protects individuals from unreasonable search and

seizure. U.S. Const. Amend. IV. Law enforcement officers may seize a suspect

for a brief, investigatory stop where the officers have a reasonable suspicion that

the suspect was involved in, or is about to be involved in, criminal activity. Terry

v. Ohio, 392 U.S. 1, 30, 88 S.Ct. 1868, 1884, 20 L. Ed.2d 889 (1968). Reasonable

suspicion is determined from the collective knowledge of all of the officers

involved in the stop. United States v. Williams, 876 F.2d 1521, 1524 (11th Cir.

1989). The reasonable suspicion must be more than an “inchoate and

unparticularized suspicion.” Terry, 392 U.S. at 27, 88 S.Ct. at 1883. We look at

the totality of the circumstances to ascertain “whether the detaining officer ha[d] a



       1
          “A district court's ruling on a motion to suppress presents mixed questions of law and
fact.” United States v. Ramirez-Chilel, 289 F.3d 744, 748-49 (11th Cir. 2002). We review the
court’s findings of fact for clear error and its application of the law to those facts de novo. Id. at
749.

                                                   3
particularized and objective basis for suspecting legal wrongdoing.” United States

v. Arvizu, 534 U.S. 266, 273, 122 S.Ct. 744, 750, 151 L.Ed.2d 740 (2002).

Officers may “draw on their own experience and specialized training to make

inferences from and deductions about the cumulative information available to

them that might well elude an untrained person.” Id. at 273, 122 S.Ct. at 750-51

(quotation omitted). While a “mere hunch” is insufficient to justify a stop, the

likelihood of criminal activity need not rise to the level required for probable

cause, and it falls considerably short of satisfying a preponderance of the evidence

standard. Id., 122 S.Ct. at 751.

      Here, the totality of the circumstances demonstrate that the police were

acting upon more than an “impermissible hunch” when they conducted an

investigative stop of Harrelson’s vehicle. As he testified at the evidentiary

hearing, Lieutenant Aument of the DeSota County Sheriff’s office learned on

March 16, 2010 from a known, previously reliable CI that Little Rob was a

supplier of methamphetamine and drove a red Ford F-150 truck. Through his

investigation, he identified Little Rob as Harrelson.

      Ten days later, on March 26, Aument received a tip from Officer Pitts of the

Arcadia (Florida) Police Department that Harrelson was going to deliver

methamphetamine to a residence in Arcadia. The Arcadia police were watching

                                          4
for Harrelson’s Ford truck, but never observed it entering the city limits. When

Aument learned that Harrelson had not gone to Arcadia, he contacted Sergeant

Davis with the Hardee County drug task force and told him to watch for Harrelson

driving the red F-150; Aument’s investigation revealed that Harrelson had very

close ties to individuals in Hardee County, and the information was that Harrelson

would be delivering methamphetamine that night.

      Based on Davis’s on-going investigation of Harrelson, Davis suspected that

Harrelson may be visiting an associate who lived on Morgan Road in Hardee

County and was under investigation for selling methamphetamine. Davis

instructed his detectives to set up in various locations and keep an eye out for

Harrelson’s red Ford truck. Given the fact that the officers were relying on

information gained from on-going law enforcement investigations of Harrelson

and in light of their professional experiences, the magistrate judge, and thus the

district court, did not err in finding that the officers had a reasonable suspicion that

Harrelson was transporting methamphetamine. See Arvizu, 534 U.S. at 273, 122

S.Ct. at 750-51.

                                          II.

      A traffic stop is reasonable, and therefore constitutional, if the officer

conducting the stop has probable cause to believe that a traffic violation has

                                           5
occurred. United States v. Harris, 526 F.3d 1334, 1337 (11th Cir. 2008). To

determine whether the officer had probable cause, we do not focus on the officer’s

subjective motives; rather, we focus on whether the circumstances, viewed

objectively, justified the stop. Whren v. United States, 517 U.S. at 812-13, 116

S.Ct. at 1774. Whren “squarely rejected the pretextual stop analysis”; the

reasonableness of a traffic stop is determined irrespective of the officer’s intent.

United States v. Holloman, 113 F.3d 192, 194 (11th Cir. 2007). That is, “[Whren]

conclusively refute[d] the notion that ulterior motives may invalidate police

conduct that is justified on the basis of probable cause to believe that a violation of

law has occurred.” Id. Holloman held that, because the officers making the

traffic stop had probable cause to believe that a traffic violation had occurred, they

did not violate the Fourth Amendment, “notwithstanding their subjective desire to

intercept any narcotics being transported” into the county. Id.; see also Draper v.

Reynolds, 369 F.3d 1270, 1275-76 (11th Cir. 2004) (discussing Whren and

Holloman in the context of a suit brought pursuant to 42 U.S.C. § 1983, and

determining that the “only question” for purposes of determining whether the

traffic stop at issue was reasonable under the Fourth Amendment was whether the

officer had probable cause to believe a traffic violation occurred, although the

motorist alleged that the officer’s reason for the stop was pretextual).

                                           6
      Harrelson does not contest the fact that the police had probable cause to

believe that he had committed a traffic violation. He argues, instead, that since the

officers did not come across him as part of a routine patrol, but had been sent out

to look out for him, Whren is inapplicable.

      The pertinent language in Whren does not suggest that only those traffic

stops that arise from suspicious behavior observed by an officer while on routine

patrol are “run-of-the-mine” cases. See Whren, 517 U.S. at 818-19, 116 S.Ct. at

1776-77. Rather, Whren indicates that a stop must be conducted in an

extraordinary manner to be considered not “run-of-the-mine.” See id. at 818, 116

S.Ct. at 1776. No evidence was submitted at the suppression hearing to the effect

that the stop was conducted in an extraordinary manner. Consequently, the district

court did not err in denying Harrerlson’s motion to suppress.

      AFFIRMED.




                                          7